              Case 5:20-cv-00541-J Document 27 Filed 04/15/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF OKLAHOMA

CRISTINA WHITING,                                   )
                                                    )
                 Plaintiff,                         )
                                                    )
v.                                                  )       Case No. CIV-20-541-J
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of the Social Security                 )
Administration,                                     )
                                                    )
                 Defendant.                         )

                                               ORDER

          The Social Security Administration (SSA) denied Plaintiff’s application for social security

benefits and Plaintiff filed suited under 42 U.S.C. § 405(g) seeking judicial review of the decision.

The matter was referred for initial proceedings to United States Magistrate Judge Shon T. Erwin

consistent with 28 U.S.C. § 626(b)(1)(B), (C). Defendant filed the administrative record and both

parties briefed their positions. Thereafter, Judge Erwin issued a Report and Recommendation

recommending that the SSA’s decision be reversed and remanded for further consideration. (Rep.

& Rec.) [Doc. No. 25]. Defendant has objected (Def.’s Obj.) [Doc. No. 26], triggering de novo

review.

          Relevant here, the SSA’s administrative law judge (ALJ) found that Plaintiff suffers from

severe mental disorders and non-severe mal seizures and obesity and could perform medium work

with both exertional and nonexertional limitations. [Doc. No. 16-2 at 16-17, 20].1 Seeking judicial

review, Plaintiff argued the ALJ ignored Dr. Sidney Williams, M.D.’s medical opinion that

Plaintiff had a “[r]estricted ability to stand or sit over 1 hour w/o moving about” and that the failure




1
    Citations refer to this Court’s CM/ECF pagination.
           Case 5:20-cv-00541-J Document 27 Filed 04/15/21 Page 2 of 3




to acknowledge or weigh the opinion is not harmless because with such a limitation, Plaintiff could

not perform medium work. [Doc. No. 19 at 3-7]. Defendant disagreed, arguing (1) substantial

evidence supported the ALJ’s severe vs. non-severe findings; (2) the ALJ properly relied on the

State agency opinions which conflicted with Dr. Williams’ finding; (3) the ALJ would have been

justified in rejecting Dr. Williams’ opinion; and (4) any error was harmless because the record did

not support any “functional abnormality.” [Doc. No. 22 at 7-15].

       Judge Erwin analyzed Plaintiff’s argument and specifically addressed each of Defendant’s

objections. Thereafter, he concluded that the ALJ committed legal error in failing to evaluate Dr.

Williams’ opinion and provide specific reasons for either adopting or rejecting it. See Rep. & Rec.

at 4-10. Also finding that the error was not harmless, Judge Erwin recommended that the decision

be reversed and remanded to the SSA. See id. at 9-11.

       In his objection, Defendant raises essentially the same arguments as he did in his response

brief. See [Doc. No. 26]. Having reviewed that objection, the pleadings, and the administrative

record de novo, the Court agrees with Judge Erwin’s findings. As this Court has consistently held,

an ALJ may not ignore a medical opinion even if it is related to a non-severe impairment. See

Brooker v. Saul, No. CIV-20-398-P, 2021 WL 1392860, at *5 (W.D. Okla. Apr. 13, 2021) (“[A]n

ALJ is required to explain ambiguities and material inconsistencies in the evidence and to explain

why he did not adopt a medical opinion which conflicts with the [residual functional capacity

assessment].”); Cabe v. Saul, No. CIV-20-122-STE, 2021 WL 1225885, at *3 (W.D. Okla. Mar.

31, 2021) (“‘all medically determinable impairments, severe or not, must be taken into account’”

(citation omitted)). And while the ALJ may ultimately reject Dr. Williams’ opinion for any of the

reasons Defendant proffers, this Court will not engage in post hoc rationalizations to salvage the

ALJ’s decision. See Frost v. Saul, No. CIV-19-444-J, 2020 WL 68586, at *3 (W.D. Okla. Jan. 7,



                                                2
           Case 5:20-cv-00541-J Document 27 Filed 04/15/21 Page 3 of 3




2020) (“the Court cannot accept post-hoc explanations”). Finally, the Court notes that if the ALJ

does not reject Dr. Williams’ opinion, it could arguably alter the finding that Plaintiff can engage

in medium work. As such, the ALJ’s error is not harmless.

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 25] and

REVERSES AND REMANDS the SSA’s decision.

       A separate judgment will follow.

       IT IS SO ORDERED this 15th day of April, 2021.




                                                 3
